Title: From Thomas Jefferson to Hugh Rose, 26 May 1793
From: Jefferson, Thomas
To: Rose, Hugh



Dear Sir
Philadelphia May. 26. 1793.

I received yesterday your favor of the 13th. and I hasten to answer it, tho’ a long interruption of my attention to questions of law renders it necessary for me to give opinions on them with great diffidence, and especially where the Virginia laws come into consideration, as they have been so much changed since I knew any thing of them. As these stood when I left Virginia in 1784. you might bring suits against the persons for whom you have been bail in any of the state courts: and if they are not changed you may do the same now if you can find any property in the state. By the act of Congress 1789. c.20.§.11. if you can find their persons in Virginia you may sue them either in the state courts, or the federal circuit courts; if not to be found there, you may sue them wherever they can be found, either in the state courts, or federal court of the state where found. The judgment of Amherst court is a sufficient foundation for the suit in any other court which can take cognizance of the action.—We have a story here that DuMourier is gone over to the Austrians. Another that Custiné has cut off 10,000 Prussians. Little attention is paid to either.—I presume you receive Freneau’s paper regularly, and therefore add nothing further of news. I have a complaint against your son here, for not coming to see me. His cousin is kind enough to do it.—My best compliments to Mrs. Rose & am with great sincerity Dear Sir your affectionate friend & servt

Th: Jefferson

